 1

 2

 3

 4                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 5                                     AT SEATTLE

 6
          VALENTINE ROOFING INC,
 7                                 Plaintiff,
                                                             C19-1702 TSZ
 8              v.
                                                             MINUTE ORDER
 9        STEVENSON ROOFING INC, et al.,
10                                 Defendants.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
            (1)   The parties’ Stipulated Motion to Extend Deadlines, docket no. 13, is
13
     GRANTED. No further extensions will be granted. The deadlines outlined in the Order
     entered October 30, 2019, docket no. 6, are EXTENDED as set forth below:
14
                     Conference pursuant to Fed. R. Civ. P. 26(f)            April 20, 2020
15
                     Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)   May 4, 2020
16
                     Combined Joint Status Report and Discovery Plan         May 4, 2020
17
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.

19         Dated this 6th day of April, 2020.

20                                                      William M. McCool
                                                        Clerk
21
                                                        s/Karen Dews
22                                                      Deputy Clerk

23

     MINUTE ORDER - 1
